Exhibit 21.1 Subsidiaries of Apple REIT Ten, Inc. At December31, 2014 (The state of incorporation or organization of each subsidiary is Virginia, except as noted below) A. Direct Subsidiaries Apple Ten Hospitality, Inc. Apple Ten Residential, Inc. Apple Ten Ventures, Inc. Apple Air Holding, LLC (26% Ownership) Apple Ten Oklahoma, LLC B. Indirect Subsidiaries (held through direct subsidiaries or other indirect subsidiaries) Apple Ten Alabama Services, LLC Apple Ten Business Trust Apple Ten Florida Services, Inc. Apple Ten Hospitality Management, Inc. Apple Ten Hospitality Ownership, Inc. Apple Ten Hospitality Texas Services, Inc. Apple Ten Hospitality Texas Services II, Inc. Apple Ten Hospitality Texas Services III, Inc. Apple Ten Hospitality Texas Services IV, Inc. Apple Ten Illinois, LLC Apple Ten NC GP, Inc. Apple Ten NC LP, Inc. Apple Ten North Carolina, L.P. Apple Ten Nebraska, LLC Apple Ten OHare, LLC Apple Ten Oklahoma Services, Inc. Apple Ten Skokie, LLC Apple Ten SPE Colorado Springs, Inc. Apple Ten SPE Franklin I, Inc. Apple Ten SPE Franklin II, Inc. Apple Ten SPE Gainesville, Inc. Apple Ten SPE Knoxville I, Inc. Apple Ten SPE Knoxville II, Inc. Apple Ten SPE OHare, Inc. Apple Ten SPE Scottsdale, Inc. Apple Ten SPE Skokie, Inc. Apple Ten Services Colorado Springs, Inc. Apple Ten Services Franklin I, Inc. Apple Ten Services Franklin II, Inc. Apple Ten Services Gainesville, Inc. Apple Ten Services Knoxville I, Inc. Apple Ten Services Knoxville II, Inc. Apple Ten Services OHare, Inc. Apple Ten Services Scottsdale, Inc. Apple Ten Services Skokie, Inc. Apple Ten Ventures Services, Inc. Sunbelt-FTH, LLC * Sunbelt-I2HA, LLC ** Sunbelt-TNT, LLC ** *State of organization is Florida. **State of organization is Alabama.
